DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:  line 2 recites duplicate words “mounting rails that that pivotally mount”. Examiner notes repeated ---that--- should be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner how the stabilizing portion forms a mounting portion.  Appropriate clarification is required.
Claim 13 is recites the limitation "the form of" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner how the stabilizing portion can be in the form of a mounting portion.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller (6003463).  Teller discloses a frame, as best seen in Figure 1; and 
a folding ladder, as best seen in the marked-up Figure, 
    PNG
    media_image1.png
    504
    786
    media_image1.png
    Greyscale
 coupled to said frame and configured for moving in between a folded position and an unfolded position, as best seen in Figures 1-4 said ladder including: 
a stabilizing portion 13, connected to the frame and defining a stabilizing plane; 

a second stair portion pivotably connected to the first stair portion, said second stair portion pivoting relative to said first stair portion in a second direction of rotation which is opposite to said first direction of rotation of the first stair portion such that said ladder is selectively foldable between the folded position and the unfolded position, as best seen in Figures 1-4, in said folded position said first stair portion and said second stair portion are parallel with one another, as best seen in Figure 4, and in said unfolded position said first stair portion defines a first stair angle, which is angled with respect to said stabilizing plane, and said second stair portion defines a second stair angle, which is angled with respect to said first stair 5 SCH0003 .DIVPATENT portion, and the second stair portion being perpendicular to said stabilizing plane of the stabilizing portion, as best seen in Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Teller (2536966) in view of Giesler (6003463) in view of Garelick et al. (6755146).  Teller discloses a frame 18; and 
a folding ladder coupled to said frame and configured for moving in between a folded position and an unfolded position, as best seen in Figures 1-4, 
said ladder including:
 a stabilizing portion 13, connected to the frame and defining a stabilizing plane; 
a first stair portion pivotably connected to the stabilizing portion, said first stair portion pivoting relative to said stabilizing portion in a first direction of rotation; and 

    PNG
    media_image1.png
    504
    786
    media_image1.png
    Greyscale

a second stair portion pivotably connected to the first stair portion, said second stair portion pivoting relative to said first stair portion in a second direction of rotation 
Giesler teaches the utility of wherein said stabilizing portion, as best seen in Figure 6, further includes a pair of surface rails 138, 140, 154, 156, that are connected to the frame, of the watercraft 14, and wherein said mounting rails 124, 126, each include a protrusion 174, 176, and said surface rails each include a corresponding channel 170, such that said mounting rails slideably engage with said surface rails so that said ladder slideably engages with the watercraft, as best seen in Figures 6 and 7.  The use of sliding rails is used in the art to allow the user to safely and easily positioning and maneuvering of the ladder with respect to the boat frame to a desired position.  
Garelick et al. teaches the utility of a ladder that disengages with the watercraft, as best seen in Figures 1 and 2 and as recited in column 3, lines 30-36. 
    PNG
    media_image2.png
    420
    550
    media_image2.png
    Greyscale
 The use of a ladder being removably attached to a supporting structure is used in the art to allow for the ladder to be removed for maintenance purposes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stabilizing portion of Teller with mounting rails that slideably engage with said surface rails as taught by Giesler so as to safely and easily position and maneuver the ladder with respect to the boat frame to a desired position [the examiner also notes that the mounting rails can be can be pivotally mounted to the first stair portion via 138/140 as one non-limiting example], and to allow for the ladder of Teller to be to be disengaged from the watercraft as taught by Garelick et al. so as to allow for the ladder to be removed for maintenance purposes.
  

Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. The examiner notes that although in the Non-Final office action of 9/30/21 it was noted that claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim, upon further search and consideration it was determined that the claim was not in condition for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634